Citation Nr: 0427420	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  99-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran who had recognized 
service from December 1941 to April 1942, and from March 1945 
to May 1946.  The veteran was a prisoner of war (POW) from 
April 9, 1942 to April 13, 1942.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, Philippines.  The Board reviewed the matter on two 
previous occasions.  In February 2001, the Board remanded the 
appeal to the RO for further evidentiary development and 
notifications.  In November 2002, the Board issued a decision 
on the appeal, denying the claim for service connection for 
the veteran's cause of death.  Subsequently, the appellant 
filed an appeal with the Court of Appeals for Veterans Claims 
(Court).  The Secretary and the veteran filed a joint motion 
to remand to the Board, which was granted by the order of the 
Court in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A certificate of death on file shows that the veteran died on 
August [redacted], 1978, at the age of 60, while hospitalized at the 
Veterans Memorial Medical Center in The Philippines.  While 
the document does not include a cause of death; that portion 
of the death certificate is blank, there are both terminal 
hospital records and an autopsy report which indicates that 
the veteran died of metastatic carcinoma involving the liver, 
lungs and lymph nodes.  A right pneumothorax and pneumonia 
were also listed in these records.  

Service connection was not in effect for any diseases or 
disabilities during the veteran's lifetime.  There is no 
medical evidence to suggest his fatal cancer began during or 
proximate to service or was otherwise linked to any incident 
of active duty and it is not contended otherwise.  The 
appellant asserts, in essence, that the veteran had malaria 
linked to service and that, at the time of his death, he had 
a relapse of malaria that aggravated his pneumonia, and the 
latter condition was included among the contributing causes 
of the veteran's death.  

In this regard, a February 1980 medical certificate from 
J.Y.C., M.D. is of record.  The certificate purports that Dr. 
C. treated the veteran on April 15, 1978, for complaints of 
productive cough, fever, "chilly sensation", sweating, 
chest and back pain, anorexia, and general body weakness.  
Dr. C's clinical diagnoses were chronic malaria and 
pneumonia.  The clinician observed that the veteran's malaria 
may have caused serious infection with localization of the 
(illegible) agent (pneumonic type).  

The Board notes that service medical records indicate that 
while undergoing treatment for injuries incurred in a motor 
vehicle accident in March 1946, the veteran gave a history of 
having malaria in 1942.  An affidavit dated February 4, 1946, 
by Dr. S. J. L., stated that he treated the veteran's malaria 
for one year.  Accompanying Dr. L.'s affidavit is a lay 
affidavit by an individual who stated that he housed and 
cared for the veteran after he had escaped the (Bataan) Death 
March in April 1942.  

As noted in the introduction above, the Secretary and the 
veteran filed a joint motion to remand to the Board, which 
was granted by the order of the Court in July 2004.  The 
basis for the joint motion was that the Board (and RO) failed 
to address medical evidence that indicated that the veteran 
may have had malaria during service; that he had chronic (or 
a relapse of) malaria in 1978, which may have aggravated an 
episode of pneumonia; and that pneumonia was one of the 
causes of his death.  

In light of the evidence of malaria during or proximate to 
service and the diagnoses of malaria and pneumonia months 
before the veteran's death, and in view of the Joint 
Motion/Court Order noted above, the Board finds that a 
medical opinion is necessary to determine what, if any, 
causal connection exists between the veteran's malaria and 
his death.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should arrange to have an 
appropriate physician review the claims 
file and render an opinion as to the 
relationship, if any, between malaria 
and the  veteran's death.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner before he or she reaches 
any opinion as to any of the issues 
presented for consideration.  Following 
a review of the relevant medical 
evidence in the record, to include the 
medical certificate from J.Y.C., M.D, 
the physician is requested to 
specifically opine whether it is it at 
least as likely as not (50 percent or 
more likelihood) that (a) the veteran's 
malaria aggravated his pneumonia and (b) 
the veteran's malaria and/or pneumonia 
caused or substantially contributed to 
his death.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion is in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
the veteran's cause of death.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


